EXHIBIT 10.3




N E T W O R K 1 F I N A N C I A L
S E C U R I T I E S, I N C.



August 9,2006



Zion Oil & Gas, Inc.
6510 Abrams Road, Suite 300
Dallas, TX 75231



 

Re: Fifth Amended and Restated Underwriting Agreement



Gentlemen:



This agreement amends and restates that certain amended and restated
underwriting agreement originally dated December 2, 2005 and amended March 15,
April 24, May 23, and July 19, 2006 between Zion Oil & Gas, Inc. (the
"Company"), a Delaware corporation, and us (the "Underwriter") in connection
with the offering and sale through Network 1 Financial Services, Inc. (the
"Underwriter") and other broker-dealers ("Placement Agents") of up to 2,000,000
shares of the Company's $.01 par value common stock (the "Shares") for $7.00 per
Share. The offering of the Shares is further described in the Registration
Statement on Form SB-2 filed on January 25, 2006 (as subsequently amended) with
the Securities and Exchange Commission (the "SEC").



1. Registration Statement

. The Registration Statement, including the Prospectus, together with exhibits
(collectively, the "Registration Statement") for the registration of the Shares
will be amended by the Company and filed with the SEC and the applicable state
authorities. The Registration Statement will also register: (i) up to 150,000
shares of the Company (the "Gift Shares") that executive officers of the Company
propose to give (out of their personal holdings) to at least 840 but no more
than 1,000 gift recipients; and (ii) up to 521,200 shares of the Company (the
"Warrant Shares") underlying currently issued and outstanding warrants of the
Company. The Registration Statement, any amendment thereto, and all documents
filed by the Company with the SEC shall conform in all material respects with
the requirements of the Securities Act of 1933, as amended (the "Act") and the
Rules and Regulations promulgated under the Act. All financial statements
contained in the Registration Statement and any amendment thereto shall have
been reported on by independent certified public accountants acceptable to the
Underwriter, it being agreed that each of Lane gorman Trubitt, LLP and
KPMG-Somekh Chaikin, the Company's previous and current independent auditors,
are acceptable to Underwriter.





Neither the Registration Statement nor the other material to be filed with the
SEC will contain any untrue statements of material facts nor will there be any
omissions of material fact required to be stated therein or that are necessary
to make the statements therein not misleading, except that, as between the
parties, this covenant will not apply to any statement or omissions made in
reliance upon or in conformity with information furnished to the Company by and
with respect to Underwriter or any Placement Agent expressly for use in the
Registration Statement or any amendment or supplement thereto.



All amendments and supplements to the Registration Statement shall be submitted
to the Underwriter at least five days prior to the date that such amendments are
intended to be filed with the SEC, which time period may be waived by mutual
consent of the parties. The content of any verbal comments and copies of all
comment letters received from the SEC shall immediately be supplied to
Underwriter. The Company will deliver to Underwriter as many copies of the
manually executed and conformed Registration Statement and each amendment
thereto (including exhibits), as Underwriter reasonably shall request and at the
same time as such documents are filed with the SEC. The Company will not allow
the Registration Statement to become effective without prior written consent of
the Underwriter, which consent shall not be unreasonably withheld.



2. Representations, Warranties and Covenants of the Company

. In order to induce you to enter into this Agreement, the Company represents,
warrants and covenants as follows:







--------------------------------------------------------------------------------





(a) The Company has obtained a CUSIP number for its common stock (989696 10 9)
and the Company will use its best efforts to register or qualify (or exempt from
registration/qualification) the Shares for offering in every state, territory or
possession of the United States (including the District of Columbia, hereinafter
referred to as a "State") in which it plans to offer the Shares for sale. The
materials filed or to be filed with any State will not contain any untrue
statements of material fact nor are there or will there be any omissions of
material facts required to be stated therein or that are necessary to make the
statements therein not misleading, except that, as between the parties, this
covenant will not apply to any statement or omission made in reliance upon or in
conformity with information furnished to the Company by and with respect to
Underwriter or any Placement Agent expressly for use in the materials filed with
the State.



(b) The outstanding capital stock of the Company has been duly and validly
authorized, issued and is fully paid and non-assessable and will conform to all
statements made in the Registration Statement and Prospectus with respect
thereto. The Shares have been duly and validly authorized and, when issued and
delivered against payment as provided in this Agreement, will be validly issued,
fully paid and non-assessable. The Shares, upon issue, will not be subject to
the preemptive rights of any shareholders of the Company and will conform to all
statements in the Registration Statement and Prospectus.



(c) The Company has been legally incorporated and is now, and always during the
period of the offering will be, a validly existing corporation under the laws of
the State of Delaware, lawfully qualified to conduct the business for which is
was organized and which it proposes to conduct. The Company will always during
the period of the offering be qualified to conduct business as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification.



(d) The Company's certificate of incorporation provides for the authorization of
20,000,000 shares of common stock ($.01 par value). There are no outstanding
options, warrants or other rights to purchase securities of the Company except
as will be described in the Registration Statement.



(e) The Company has no subsidiaries nor contemplates acquiring subsidiaries or
engaging in mergers with or the acquisition of any companies.



(f) The financial statements, together with related schedules and notes, to be
included in the Registration Statement will present fairly the financial
condition of the Company and will be reported upon by independent public
accountants according to generally accepted accounting principles and as
required by the rules and regulations of the Commission.



(g) The Company's securities are not subject to preemptive rights.



(h) The Company has the legal right and authority to enter into this
Underwriting Agreement, to effect the proposed sale of the Shares, and to effect
all other transactions contemplated by this Agreement.



(i) The Company is eligible to use Form SB-2 for the offering of the Shares.



(j) The Company possesses adequate certificates and permits issued by the
appropriate federal, state and local regulatory authorities necessary to conduct
its business and to retain possession of its properties. The Company has not
received any notice of any proceeding relating to the revocation or modification
of any of these certificates or permits.



(k) The Company has filed all tax returns required to be filed and is not in
default in the payment of any taxes that have become due pursuant to any law or
any assessment.



(l) All of the contracts, leases, licenses, permits and agreements under which
the Company operates as will be described in the Registration Statement are in
full force and effect. The Company is not in default under any of the material
terms or provisions of any such contracts, leases, licenses, permits or
agreements.



(m) All original documents and other information relating to the Company's
business are and will continue to be made available upon request to the
Placement Agents and their counsel at the offices of the Company, and copies of
any such documents will be furnished upon request to the Underwriter or its
counsel.



2


--------------------------------------------------------------------------------





(n) The Company shall appoint Registrar and Transfer Company, Cranford, NJ, or
another firm reasonably acceptable to the Underwriter, as the Company's transfer
agent. The Company will continue to retain a transfer agent reasonably
satisfactory to the Underwriter for so long as the Company is subject to the
reporting requirements under Section 12(g) or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"). The Company will make
arrangements to have available at the office of the transfer agent sufficient
quantities of the Company's common stock certificates as may be needed for the
quick and efficient transfer of the Shares.



(o) The Company will use the proceeds from the sale of the Shares as will be set
forth in the Registration Statement and Prospectus.



(p) There are no contracts or other documents required to be described in the
Registration Statement or to be filed as exhibits to the Registration Statement
that will not be described or filed as required.



All of the above representations and warranties shall survive the performance or
termination of this Agreement.



3. Representations, Warranties and Covenants of the Underwriter. The Underwriter
represents, warrants and covenants as follows:



(a) It is registered as a broker-dealer with the Commission, and is registered
to the extent registration is required with the appropriate governmental agency
in each State in which it offers or sells the Shares, and is a member of the
National Association of Securities Dealers, Inc. ("NASD") and will use its best
efforts to maintain such registrations, qualifications and memberships
throughout the term of the offering.



(b) To the knowledge of the Underwriter, no action or proceeding is pending
against the Underwriter or any of its officers or directors concerning the
Underwriter's activities as a broker or dealer that would affect the Company's
offering of the Shares.



(c) The Underwriter will offer the Shares only in those states and in the
quantities that are identified in the Blue Sky Memoranda from the Company's
counsel to the Underwriter that the offering of the Shares has been registered
or qualified (or exempt from registration/qualification) for sale under the
applicable State statutes and regulations. The Underwriter, however, may offer
the Shares in other states if (i) the transaction is exempt from the
registration requirements in that State, (ii) the Company's counsel has received
notice ten days prior to the proposed sale, and (iii) the Company's counsel does
not object within such ten-day period.



(d) The Underwriter, in connection with the offer and sale of the Shares and in
the performance of its duties and obligations under this Agreement, agrees to
use its best efforts to comply with all applicable federal laws; the laws of the
states or other jurisdictions in which the Shares are offered and sold; and the
Rules and current written interpretations and policies of the NASD.



(e) The Underwriter is a corporation duly organized, validly existing and in
good standing under the laws of the State of Texas with all requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder.



(f) This Agreement has been duly authorized, executed and delivered by the
Underwriter and is a valid agreement on the part of the Underwriter.



(g) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will result in any breach of any of the terms
or conditions of, or constitute a default under, the articles of incorporation
or bylaws of the Underwriter or any indenture, agreement or other instrument to
which the Underwriter is a party or violate any order directed to the
Underwriter of any court or any federal or State regulatory body or
administrative agency having jurisdiction over the Underwriter or its
affiliates.



(h) No person acting by, through or under the Underwriter will be entitled to
receive from the Underwriter or from the Company finder's fees or similar
payments, except as set forth in this agreement.



3


--------------------------------------------------------------------------------





(i) The Underwriter will, reasonably promptly after any closing date, supply the
Company with all information required from the Underwriter for the completion of
Form SR (Application of Proceeds) and such additional information as the Company
may reasonably request to be supplied to the securities commissions of such
States in which the Shares have been qualified for sale.



All of the above representations and warranties shall survive the performance or
termination of this Agreement.



4. Employment of the Underwriter. In reliance upon the representations and
warranties and subject to the terms and conditions of this Agreement:



(a) The Company employs the Underwriter as its agent to sell for the Company's
account the Shares, on a cash basis only, at a price of $7.00 per Share. The
Underwriter agrees to use its best efforts, as agent for the Company, to sell
the Shares subject to the terms and conditions set forth in this Agreement. It
is understood between the parties that there is no firm commitment by the
Underwriter to purchase any or all of the Shares.



(b) The obligation of the Underwriter to offer the Shares is subject to receipt
by it of written advice from the SEC that the Registration Statement is
effective, is subject to the Shares being registered or qualified (or exempt
from registration/qualification) for offering under applicable laws in the
States as may be reasonably designated, is subject to the absence of any
prohibitory action by any governmental body, agency or official, and is subject
to the terms and conditions contained in this Agreement and in the Registration
Statement.



(c) The Company and the Underwriter agree that unless a minimum of 350,000 of
the Shares to be offered (the "Minimum Offering") are subscribed on or within 90
days (or such lesser number of days as may be required by the American Stock
Exchange) after the effective date of the offering (which period may be extended
by the Company for an additional period or periods of up to 120 days, if
approved by the American Stock Exchange), the agency between the Company and the
Underwriter will terminate. In such an event, the full proceeds that have been
paid for the Shares shall be returned to the purchasers within ten (10) business
days. Prior to the sale of all of the Shares to be offered, all proceeds
received from the sale of the Shares will be deposited into an interest bearing
escrow account entitled "Zion Oil & Gas Escrow Account" (the "Escrow Account")
with Sterling Trust Company (the "Escrow Agent").



(d) The Underwriter, the Company and the Escrow Agent have entered into a fund
escrow agreement ("Escrow Agreement") as set forth in Exhibit 10.3 to the
Registration Statement. The Company agrees to faithfully perform its obligations
under the Escrow Agreement. The Underwriter will promptly deliver the funds into
the Escrow Account in accordance with Rule 15c2-4 of the Exchange Act of 1934,
but in any event not later than noon the next business day after receipt of such
funds. The Underwriter will promptly deliver a copy of each subscription
agreement received to the executive offices of the Company, to the attention of
the Company's Assistant Treasurer. In accordance with the requirements of Rules
15c2-4 and 10b-9 of the Exchange Act, in the event that the minimum offering
amount is not met, the funds paid into the Escrow Account shall be promptly
returned to each individual subscriber by the Escrow Agent, and not returned to
the Underwriter or the Company for delivery to such subscribers. Any pro rata
interest on the escrowed funds shall not be paid to the Underwriter, but shall
be paid to the subscribers on a pro rata basis.



(e) Subject to the closing of the sale by the Company of the Minimum Offering,
the Company agrees to pay to the Underwriter immediately upon the release to the
Company in such closing (the "Initial Closing") of the investors' funds
deposited into the Escrow Account, and upon release to the Company of the
investors' funds in each closing thereafter:



4


--------------------------------------------------------------------------------





(i)

upon each closing, a commission equal to six percent (6%) of the public offering
price for the Shares sold in the offering to residents of the United States and
for all Shares placed by the Underwriter and Underwriter's Placement Agents (as
defined in para. 11b below) to residents outside the United States closed on
each such closing; provided, however, that in no event shall Underwriter be
entitled to less than a commission of 3.0% of the public offering price of the
aggregate Shares sold in the offering;

(ii)

a non-accountable expense allowance to the Underwriter for legal, accounting,
and other miscellaneous expenses in connection with the offering shall be three
percent (3%) of the aggregate subscription amount for all Shares purchased by
residents of the United States and for all Shares placed by Underwriter and its
Placement Agents to residents outside the United States; such allowance to be
paid on each closing of the offering with respect to the amount closed in each
such closing, provided, however, that in no event shall Underwriter be entitled
to less than an expense allowance of 1.5% of the aggregate public offering price
of the aggregate Shares sold in the offering;

(iii)

warrants (the "Underwriter's Warrants) expiring three (3) years after the
effective date of the offering, to purchase shares of the Company's common stock
in an amount equal to three percent (3%) of the Shares sold in the offering to
United States residents and for Shares placed by the Underwriter and its
Placement Agents to residents outside the United States, at an exercise price of
$8.75, or approximately 25% above the offering price, which Underwriter's
Warrants will not be exercisable for six (6) months following the Final Closing
Date (as defined below), nor shall Underwriter's Warrants be sold, transferred,
assigned, pledged or hypothecated by any person, for a period of one year
following the date of issuance of the warrants, except that the Underwriter's
Warrants may be transferred by the Underwriter to any Placement Agent
participating in the offering and its bona fide officers or partners, or in
accordance with para. 11(c) below to Alberdale, provided that the transferred
warrants remain subject to the one-year transfer restriction; and,

(iv)

$60,000 upon the closing (whether the Initial or a subsequent closing) and the
release to the Company of investor funds from the Escrow Account in a minimum
aggregate amount of $4,000,000, pursuant to a two (2) year investment
banking/consulting agreement, in the form substantially similar to that attached
hereto as Annex A, to be entered into by and between the Company and the
Underwriter, which such agreement shall be effective on and conditional upon the
closing(s) of the offering in the minimum aggregate amount of $4,000,000.



(f) The Company shall advance the Underwriter $35,000 towards its
non-accountable expense allowance, payable in the following manner: (i) $20,000
upon the approval of this Agreement by the Company's board of directors as
provided in para. 14 below and (ii) $15,000 no later than sixty (60) days after
said approval; which retainer amounts shall be credited against the amounts
payable to the Underwriter pursuant to clause (e)(ii) of this para. 4 upon the
Initial Closing.



(g) The offering shall terminate on a date (the "Final Closing Date") that is
the earlier of: (i) the date on which maximum number of Shares have been sold;
or (ii) up to 240 days following the effective date.



(h) The Company shall be responsible for all of its selling expenses incident to
the offering (other than underwriters' commissions and other compensation set
forth in para. (e) of this Section 4) which are customarily incurred, paid, or
borne by or on behalf of issuers in connection with the sale of securities, even
though such expenses are paid through the Underwriter. Such selling expenses
include, but are not limited to, the following: (1) the cost of preparing,
printing, and filing registration applications, registration statements,
prospectuses, offering circulars, and other documents used in registering
securities, including any registration fees and other expenses associated
therewith; (2) the amount of any attorney's fees and expenses (except those
charged by an underwriter's counsel) incurred or paid in connection with the
offering; (3) the amount of any accountant's or auditor's fees and expenses
incurred or paid in connection with the offering; (4) the amount of the fees and
charges of any transfer agents, registrars, indenture trustees, escrow agents,
depositories, engineers, appraisers, or other professional or technical experts;
(5) the cost of authorizing, preparing, and printing certificates for securities
and other documents relating thereto, including taxes and stamps; (6) the amount
of all printing, advertising, traveling expenses, and expenses in connection
with meetings and presentations for informational or promotional purposes (e.g.,
"road show") incurred or paid by the Company or, at the request of or with the
prior approval of the Company, which approval shall not be unreasonably
withheld, by the Underwriter, in registering or selling securities, (except
"road show" or meeting expenses traditionally borne by an underwriter); and (7)
any other costs (including staffing or other additional administrative costs)
directly or indirectly borne by the Company in respect of the sale of the
securities being offered, that are not selling costs for the offering.



5. Further Agreements of the Company. The Company further agrees with the
Underwriter as follows:



(a) The Company will use its best efforts to register or qualify the sale of the
Shares in such States as shall be reasonably requested by the Underwriter.



5


--------------------------------------------------------------------------------





(b) The Company will deliver to the Underwriter as many copies of the
preliminary Prospectus as the Underwriter may reasonably request during the
period following the filing of the Registration Statement and each amendment
thereto. The Company will deliver to the Underwriter as many copies of the final
Prospectus and each post-effective amendment of the Registration Statement, as
the Underwriter may reasonably request during the period of the offering and for
ninety (90) days after the Final Closing Date,



(c) The Company agrees to notify the Underwriter immediately during the period
of the offering and within the ninety (90) day period after the Final Closing
Date of any event that materially affects the Company or its securities and that
should be set forth in an amendment or supplement to the Prospectus in order to
make the statements made therein not misleading. Similarly, the Company agrees
to as soon as possible thereafter prepare and furnish to the Underwriter as many
copies of an amended Prospectus or a supplement to the Prospectus in order that
the Prospectus as amended or supplemented will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or that is necessary in order to make the statements made therein not
misleading.



(d) The Company will file with the Commission the required reports on Form SR
and will file with the appropriate State securities commissioners any sales and
other reports required by the rules and regulations of such agencies and will
supply copies to the Underwriter, if requested.



(e) The Company will notify the Underwriter a reasonable amount of time in
advance of any additional issuance of shares following a successful closing, for
a period of two years following the final closing, except upon the issuance of
shares underlying warrants outstanding on the Final Termination Date and shares
issued pursuant to any duly adopted directors or employees stock or stock option
or equivalent plan, the issuance of which Company will notify the Underwriter
within five business days following such issuance..



(f) Omitted



(g) If at any time during the period that the Underwriter's Warrants may be
exercised, the Company intends to file a registration statement for an
underwritten offering (a "Piggyback Registration") of the sale of shares of its
common stock on a form suitable for registering the shares underlying the
Underwriter's Warrants (the "Registrable Shares"), the Company will notify
Underwriter of its intention at least 30, but no more than 60 days prior to the
filing of such registration statement. Within 20 days of such notice,
Underwriter, on its own behalf and on behalf of all holders of Underwriter's
Warrants (collectively, "Holders") may elect (by written notice to the Company)
to include among the registered shares in the Piggyback Registration any
specific number of Registrable Shares. If the Underwriter is not the managing
underwriter of the Piggyback Registration, all Holders shall be subject to
cut-back and lock-in provisions as required by the managing underwriter of the
offering in order to effect an orderly distribution of the shares and are
customary and reasonable in the circumstances. Underwriter on behalf of all
participating Holders shall provide the usual indemnities to both the Company
and the underwriter of the Piggyback Registration and complete and execute all
documents required by the managing underwriter.



6. Indemnification.



(a) The Company agrees to indemnify, defend and hold harmless the Underwriter
from and against any and all losses, claims, damages, liabilities and expenses
(including reasonable legal or other expenses) incurred by the Underwriter in
connection with defending or investigating any such or liabilities that the
Underwriter may incur under the federal or State securities laws and
regulations, State statutes or at common law or otherwise, but only to the
extent that such losses, claims, damages, liabilities and expenses shall arise
out of or be based upon a violation or alleged violation of the federal or State
securities laws or regulations, a State statute or the common law resulting

from any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or in any application or other papers
filed with the various State securities authorities ("Blue Sky Applications") or
shall arise out of or be based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading.



6


--------------------------------------------------------------------------------





(b) The foregoing indemnity of the Company in favor of the Underwriter shall not
be deemed to protect the Underwriter against any liability to which the
Underwriter would otherwise be subject by reason of willful misfeasance, bad
faith or gross negligence in the performance of the Underwriter's duties, or by
reason of the Underwriter's reckless disregard of the Underwriter's obligations
and duties under the Act or this Agreement.



(c) The Underwriter agrees to give the Company an opportunity to participate in
the defense or preparation of the defense of any action brought against the
Underwriter to enforce any such claim or liability and the Company shall have
the right so to participate. The agreement of the Company under the foregoing
indemnity is expressly conditioned upon notice of any such action having been
sent by the Underwriter to the Company in writing, addressed as provided in this
Agreement, promptly after the receipt of a written notice of such action against
the Underwriter. Such notice shall be accompanied by copies of papers served or
filed in connection with such action or by a statement of the nature of the
action to the extent known to the Underwriter.



7. Termination.



(a) Subject to paragraph (c) of this Section, this agreement may be terminated
by either party by written notice sent to the other party at the address shown
in this Agreement without cause at any time prior to the earlier of (i) the time
the Shares are released for sale to the public, or (ii) 11:30 a.m., Washington
D.C. time, on the first business day following the date on which the
Registration Statement becomes effective.



(b) An attempt to assign any rights and obligations under this Agreement shall
constitute automatic termination of this Agreement.



(c) Underwriter may terminate this Agreement, by notice to the Company, at any
time at or prior to the final closing of the offering (i) if there has been,
since the respective dates as of which information is given in the Registration
Statement, any material adverse change in the condition, financial or otherwise,
of the Company or in the earnings, business or properties of the Company whether
or not arising in the ordinary course of business, or (ii) if there has occurred
any outbreak of hostilities or other calamity or crisis the effect of which on
the financial markets of the United States is such as to make it, in your
judgment impracticable to market the Shares or enforce contracts for the sale of
the Shares or (iii) if trading in the common stock of the Company has been
suspended by the SEC, or if trading generally on any national or foreign stock
exchange or over-the-counter market has been suspended, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices for securities
have been required, by either of said exchanges or market or by order of the SEC
or any other governmental authority, or if a banking moratorium has been
declared by either federal or any state authorities.



(d) If this Agreement is terminated pursuant to this para. 7, such termination
shall be without liability of either party to the other party.



8. Notices. All notices shall be deemed to have been duly given if mailed, or if
communicated by telegraph, facsimile, electronic mail or telephone and
subsequently immediately confirmed in writing:



To the Company:

 

Zion Oil & Gas, Inc.
6515 Abrams Road, Suite 300
Dallas, Texas 75231
Attention: Eugene A. Soltero, CEO

               



7


--------------------------------------------------------------------------------





To the Underwriter:

 

Network 1 Financial Securities, Inc.
The Galleria, Penthouse Suite
2 Bridge Avenue
Red Bank, NJ 07701-1333
Attention: Mike Zarraga, Vice President

               



9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Company and the Underwriter and their successors. Nothing expressed in
this Agreement is intended to give any person other than the persons mentioned
in the preceding sentence any legal or equitable right, remedy or claim under
this Agreement.



10. Arbitration. The Company and the Underwriter agree that in the event a
dispute arises between the Underwriter and the Company or any of its officers,
directors, employees, agents, attorneys or accountants, arising out of, in
connection with or as a result of the execution of this Agreement or as a result
of any subscription tendered by any purchaser of the Shares, such dispute shall
be resolved through arbitration rather than litigation. The parties agree to
submit such disputes for resolution to the NASD within five (5) days after
receiving a written request from any of the aforesaid parties to do so. The
failure by the Company or Underwriter to submit any dispute to arbitration as
requested may result in the commencement of an arbitration proceeding against
such party. The parties further agree that any hearing scheduled after an
arbitration proceeding is initiated by any of the aforesaid parties shall take
place in New York, NY. The parties acknowledge that the result of the
arbitration proceeding shall be final and binding on all of the parties to the
proceeding, and by agreeing to arbitration the parties are waiving their
respective rights to seek remedies in Court.



11. Placement Agents.



(a) Underwriter agrees that it shall use its best efforts to be qualified to
sell securities to purchasers in all 50 United States, the District of Columbia
and the Commonwealth of Puerto Rico either through its own brokers or through
qualified Placement Agents licensed by NASD.



(b) Underwriter shall enter into selling agreements with licensed brokers and/or
dealers it selects who are acceptable to the Company using a form of selling
agreement reasonably acceptable to the Company ("Selling Agreements"). Those
brokers and/or dealers who enter into Selling Agreements with the Underwriter
are referred to in this agreement as the "Underwriter's Placement Agents."
Underwriter may also enter into Selling Agreements with Placement Agents
selected by the Company who are reasonably acceptable to Underwriter, which such
Placement Agents upon the execution of Selling Agreements shall be deemed
Underwriter's Placement Agents. Neither the Company nor Underwriter shall
unreasonably withhold acceptance of any Placement Agent proposed by the other
party. Each Selling Agreement shall provide a minimum commission of 5% of the
Underwriter's Placement Agent's gross sales of securities and shall provide that
the Underwriter's Placement Agent shall receive at least 20% of the
Underwriter's Warrants with respect to such sales, all of which shall be paid
out of the Underwriter's compensation set forth in para. 4(e) above.



(c) Underwriter acknowledges that the Company has entered into a financial
consulting agreement with Alberdale & Co., London, England ("Alberdale") whereby
Alberdale will (i) represent the sale of the Company's securities in the United
Kingdom and certain other countries, and (ii) assist the Company in locating
Placement Agents for this offering. To the extent that Alberdale introduces the
Company and the Underwriter to any Placement Agent that signs a Selling
Agreement on or before the day following the effective date of the offering,
thereby becoming an Underwriter's Placement Agent, Alberdale shall be entitled
to a fee equal to 10% of the compensation earned by that Placement Agent, of
which one-half will be a reduction in that Placement Agent's compensation and
one-half will be provided by Underwriter. The parties acknowledge that Neidiger
Tucker Brunner, Inc. and Pali Capital, Inc. are potential Placement Agents who
have been introduced to the Company by Alberdale.



(d) The Company shall be free to enter into agreements with Placement Agents,
including, but not limited to, Alberdale, outside of the United States
("Non-U.S. Placement Agents") for the sale of Shares in the offering to persons
outside of the United States and Underwriter shall have no rights with respect
to sales of Shares in the offering through such Non-U.S. Placement Agents.



12. Miscellaneous Provisions.



(a) This Agreement shall be construed in accordance with the laws of the State
of New York.



8


--------------------------------------------------------------------------------





(b) The representations and warranties made in this Agreement shall survive the
termination of this Agreement and shall continue in full force and effect.



(c) This Agreement is made solely for the benefit of the Company and its
officers, directors and controlling persons within the meaning of Section 15 of
the Act and of the Underwriter and its officers, directors and controlling
persons within the meaning of Section 15 of the Act, and their respective
successors, heirs and personal representatives, and no other person shall
acquire or have any right under or by virtue of this Agreement. The term
"successor" as used in this Agreement shall not include any purchaser, as such,
of the Shares.



(d) The information contained in the Company's database of potential investors
is strictly confidential and Underwriter shall use that information as provided
by the Company solely for the purpose of offering the Shares, and satisfying its
fiduciary obligations to all purchasers of Shares. Underwriter may specifically
open accounts for, and discuss other investments with, any potential investor in
the Company's database who already has a relationship with Underwriter, or who
specifically requests that service and/or related information from Underwriter
(including requests through Underwriter's website contact form), but Underwriter
shall not make any general solicitation to others in the Company's investor
database without the express written consent of the Company. Underwriter shall
use its best efforts to obtain compliance with this paragraph by the Placement
Agents.



13. Effectiveness. The effectiveness of this Agreement shall be subject to the
approval of the Company's board of directors.



If this letter agreement correctly sets forth our understanding, please indicate
your acceptance in the space provided below for that purpose.





Sincerely,



Network 1 Financial Securities, Inc.



By:/s/ William R. Hunt


William R. Hunt, President





Sincerely,



Confirmed and accepted as of August 9, 2006



Zion Oil & Gas, Inc.



By:/s/ E. A. Soltero
Eugene A. Soltero, CEO



 

 

 

9


--------------------------------------------------------------------------------





ANNEX A

[Letterhead of Network 1 Financial Securities, Inc.]



 

_______, 2006



 

Mr. Eugene A. Soltero
ZION OIL & GAS, INC.
6510 Abrams Road, Suite 300
Dallas, Texas 75231


Dear Mr. Soltero:



This Agreement confirms the terms and conditions pursuant to which Zion Oil &
Gas, Inc. (Zion) has engaged Network 1 Financial Services, Inc. ("Network 1") to
act as financial and strategic advisor in connection with certain business,
corporate governance and financial structural matters with respect to which
Network 1 has been specifically been requested to render services by Zion (each,
a "Transaction" and, collectively, the "Transactions").



1. Services to be Rendered.

(a) In connection with this engagement, Network 1's duties shall consist solely
of:

analyzing the financing and revenue model for certain Transactions generated by
Zion to date or generated during the period of this engagement and making
recommendations on the viability of the model;

assisting in preparing proposals and negotiating definitive documentation for
Transactions, in so far as such negotiation directly relates to the governance
and financial matters;

assisting in determining the most appropriate corporate governance and financing
structures for Zion; and

identifying and contacting potential new sources of financing for Zion,
including but not limited to managing the process for the arrangement of the
financing required by Zion and assisting with the negotiation of term sheets,
commitment letters, fee letters, credit agreements and other investment and loan
documents.



(b) In connection with its services hereunder, Network 1 shall act as an
independent contractor and any duties of Network 1 arising out of this
engagement shall be owed solely to Zion.



(c) Zion acknowledges that Network 1 is not, and does not hold itself out to be,
an advisor as to legal, taxation, accounting or regulatory matters in any
jurisdiction in connection with Transactions and, accordingly, Network 1 shall
have no responsibility or liability to Zion with respect to any action,
omission, recommendation or comment made by Network 1 in relation to any such
matter. Zion shall be responsible for making its own independent investigation
and appraisal of the risks, benefits and suitability of the transactions
contemplated by this letter agreement to and for Zion, Zion shall consult with
its own legal, tax and accounting advisors with regard to the consequences of
Transactions, and Network 1 makes no representation concerning any of the
foregoing and shall bear no responsibility or liability to Zion with respect
thereto.



(d) Zion and Network 1 acknowledge that, in the event that Zion requests that
Network 1 perform any services not expressly provided for in Section 1(a), the
provision of such additional services shall be subject to the mutual agreement
of Zion and Network 1 as to the scope of such additional services and the
compensation therefor.



2. Term of Engagement.



The term of this letter agreement shall extend from the date hereof, which date
shall be the date of the initial closing of the initial public offering of Zion
as contemplated by that certain Underwriting Agreement, dated November ___,
2005, by and between Zion and Network 1, through the earlier of (i) consummation
or abandonment of the Transactions and (ii) the date which is two years after
the date hereof (subject to extension by mutual agreement of the parties),
provided that it is understood that Network 1's and Zion's obligations hereunder
may be terminated,

10


--------------------------------------------------------------------------------





with or without cause, (1) by Network 1 at any time upon thirty (30) days' prior
written notice, without liability or continuing obligation and (2) by Zion at
any time upon thirty (30) days' prior written notice, provided further that (x)
the provisions of this letter agreement relating to keeping information
confidential, the payment of fees and expenses, indemnification and
contribution, exclusivity pursuant to Section 6 (to the extent provided for in
such Section 6), governing law and submission to jurisdiction will survive any
termination or expiration of this letter agreement and (y) in the event that,
following any termination of this letter agreement by Zion, Zion or any of its
affiliates (meaning any person that controls, is controlled by, or is under
common control with Zion, "control" being deemed to mean twenty-five percent
(25%) voting power, provided that no other person controls equivalent or greater
voting power in the subject entity) consummate a Transaction within twelve (12)
months after such termination, Zion shall pay to Network 1 the fees which would
otherwise have been payable to Network 1 pursuant to this letter agreement upon
the consummation of such Transaction but for the termination of this letter
agreement by Zion or any of its affiliates. If this letter agreement is
terminated due to the termination of the offering, Network 1 shall not receive
any compensation except reimbursement of its out-of-pocket expenses.



3. Fees and Expenses.



(a) Zion agrees to pay to Network 1 a one-time fee ("the Fee") in an amount
equal to US$60,000.00. The Fee will be payable to Network 1 upon the entry into
effect of this agreement on the date of the first closing of Zion's initial
public offering and upon the release to Zion of the initial investor funds from
an escrow account established in connection with the initial public offering.

(b) If, within twelve (12) months after the final closing of Zion's initial
public offering, Zion obtains new sources of financing, either capital
contributions or loans, through the efforts of Network 1, as set forth in
Section 1(a)(iv) above, Zion will, upon the closing of such financing
transactions, pay Network 1 such additional "finders" or placement fees as
mutually agreed upon.



(c) In the event that Zion requests and Network 1 agrees to provide additional
services not expressly provided for in this letter agreement, it is understood
that Network 1 shall be paid additional fees and other compensation to be agreed
upon.



4. Indemnification.





(a) Zion agrees to indemnify and hold harmless Network 1, its affiliates and
their respective officers, directors, employees, agents and controlling persons
(each an "Indemnified Person") from and against any and all losses, claims,
damages, liabilities and, except to the extent limited by other provisions
herein, expenses, joint or several, to which any such Indemnified Person may
become subject arising out of or in connection with the involvement of any
Indemnified person in the transactions contemplated by this letter agreement to
the extent that Zion was notified by Network 1 of such Indemnified Person's
involvement therein upon the commencement thereof, or any claim, litigation,
investigation or proceedings relating to the foregoing ("Proceedings")
regardless of whether any of such Indemnified Persons is a party thereto, and to
reimburse such Indemnified Persons for any legal or other expenses as they are
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnification will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or expenses to the extent
that they are finally judicially determined to have resulted from the gross
negligence or willful misconduct



of, or breach of this letter agreement by, such Indemnified Person. Neither
party hereto shall be responsible or have any liability to any other party for
any indirect, special or consequential damages arising out of or in connection
with this letter agreement or the transactions contemplated hereby, even if
advised of the possibility thereof. Zion also agrees that no Indemnified Person
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to Zion arising out of or in connection with Transactions except for
any losses, claims, damages, liabilities and expenses incurred by Zion that are
finally judicially determined to have resulted from the gross negligence or
willful misconduct of, or breach of this letter agreement by, such Indemnified
Person, provided that Zion was notified in advance of the fact that the
Indemnified Person was to render services to Zion in connection with a
Transaction . If for any reason (other than a reason provided for herein) the
foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold it harmless, then Zion shall contribute to the amount paid
or payable by such Indemnified Person as a result of such loss, claim, damage,
liability or expense in such proportion as is appropriate to reflect not only
the relative benefits received by Zion on the one hand and such Indemnified
Person on the other hand but also the relative fault of Zion and such
Indemnified Person, as well as any relevant equitable considerations. It is
hereby agreed that the relative benefits to Zion on the one hand and all
Indemnified Persons on



11


--------------------------------------------------------------------------------





the other hand shall be deemed to be in the same proportion as (i) the total
value received or proposed to be received by Zion pursuant to Transactions
(whether or not consummated and net of expenses incurred) bears to (ii) the fee
paid or proposed to be paid to Network 1 in connection with Transactions. The
indemnity, reimbursement and contribution obligations of Zion under these
paragraphs shall be in addition to any liability which Zion may otherwise have
to an Indemnified Person and shall be binding upon and inure to the benefit of
any successors and assigns of Zion and any Indemnified Person.



(b) Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings, such Indemnified Person will, if a claim in
respect thereof is to be made against Zion, notify Zion in writing of the
commencement thereof; provided that (i) the omission so to notify Zion will not
relieve it from any liability which it may have hereunder except to the extent
it has been materially prejudiced by such failure and (ii) the omission so to
notify Zion will not relieve it from any liability which it may have to an
Indemnified Person otherwise than on account of this indemnity agreement. In
case any such Proceedings are brought against any Indemnified Person and it
notifies Zion of the commencement thereof, Zion will be entitled to participate
therein and, to the extent that it may elect by written notice delivered to the
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person; provided that if the defendants in any
such Proceedings include both the Indemnified Person and Zion and the
Indemnified Person shall have reasonably concluded based on advice of counsel
that there may be legal defenses available to it which are different from or
additional to those available to Zion and shall have so notified Zion, then the
Indemnified Person shall thereafter have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
Proceedings on behalf of such Indemnified Person. Upon receipt of notice from
Zion to such Indemnified Person of its election so to assume the defense of such
Proceedings and approval by the Indemnified Person of counsel, Zion will not be
liable to such Indemnified Person for expenses incurred by the Indemnified
Person in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the immediately preceding sentence (it being understood, however,
that Zion shall not be liable for the expenses of more than one separate counsel
(in addition to any local counsel), approved by Network 1, representing the
Indemnified Persons who are parties to such Proceedings), (ii) Zion shall not
have employed counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person within a reasonable time after notice of
commencement of the Proceedings or (iii) Zion has authorized in writing the
employment of counsel for the Indemnified Person.



(c) Zion shall not be liable for any settlement of any Proceedings effected
without its written consent (which consent shall not be unreasonably withheld),
but if settled with its written consent, Zion agrees to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement. Zion shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement includes an
unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person from all liability on claims
that are the subject matter of such Proceedings.



5. Disclosure and Confidentiality.



(a) Zion agrees to furnish Network 1 with all financial and other information
(the "Information") which Network 1 may reasonably request in connection with
Transactions. Zion represents that (i) to the best of its knowledge, the
Information that has been or will be made available to Network 1 or its
affiliates by Zion (directly or indirectly) is or will be, when furnished,
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not materially misleading, (ii) all historical
financial statements provided to Network 1 by Zion (directly or indirectly) will
be prepared (except as otherwise disclosed to Network 1) in accordance with
generally accepted accounting principals and practices then in effect in the
relevant jurisdiction and will present fairly the financial condition and
operations of the entities and businesses covered thereby, and (iii) any
projections, financial or otherwise, provided to Network 1 by Zion (directly or
indirectly) will be prepared in good faith with a reasonable basis for the
assumptions and the conclusions reached therein and on a basis consistent with
the historical financial data of the entities and businesses covered thereby.



(b) Zion agrees that it will notify Network 1 promptly (i) of any material
adverse change, or any development that is likely to lead to any material
adverse change, in the Information and (ii) of any statement contained in any
historical financial data provided to Network 1 which is not materially accurate
or which is incomplete or misleading in any material respect. Zion acknowledges
that Network 1 may rely, absent manifest error, without independent
verification, upon the accuracy and completeness of the Information as such
Information may be supplemented pursuant to the preceding sentence (provided by
Zion or any of its representatives), and that Network 1 does not assume any
responsibility therefor.



12


--------------------------------------------------------------------------------





(c) Zion recognizes and confirms that Network 1, in acting pursuant to this
engagement, will be using information in public reports and other information
provided by others, including information provided by Zion and its affiliates,
if any, and their auditors, attorneys or agents, and that Network 1 does not
assume responsibility for, and may rely without any obligation or independent
verification upon, the accuracy and completeness of any such information.
Network 1 agrees that it will not, without the prior written consent of Zion,
disclose to any third party (other than Network 1's affiliates, if any, and its
and their respective employees, legal counsel, independent auditors, and other
experts or agents who have a need to know such information and who are advised
of, and who are obligated to maintain, the confidential nature of such
information) any confidential information provided at any time by Zion to
Network 1 in connection with this engagement, except to the extent (i) such
disclosure is required by applicable law, regulation or legal process, (ii) such
information becomes publicly known other than as a result of the breach by
Network 1 of its obligations set forth in this paragraph, (iii) such disclosure
is requested or required by any regulatory authority having jurisdiction over
Network 1, (iv) such information is received by Network 1 or any of its
affiliates from a source other than Zion, provided such source is not known to
Network 1 or such affiliate to be subject to an obligation of confidentiality
with respect thereto, and/or (v) such information is already known to Network 1
at the time of its disclosure by Zion in connection with the Transactions.



(d) Zion agrees that it will not, without the prior written consent of Network
1, disclose, directly or indirectly, to any third party (other than Zion's
affiliates and its and their respective employees, legal counsel, independent
auditors, and other experts or agents who have a need to know such information
and who are advised of, and who are obligated to maintain, the confidential
nature of such information), this letter agreement or any of its terms or
substance or the existence of this engagement (other than the mere existence of
this letter agreement), except to the extent (i) such disclosure is required by
applicable law, regulation or legal process, (ii) such information becomes
publicly known other than as a result of the breach of the obligations set forth
in this paragraph or (iii) such disclosure is requested or required by any
regulatory authority having jurisdiction over Zion.



(e) Network 1 agrees that, upon the scheduled or other termination of this
letter agreement, it shall, to the extent permitted by applicable law, destroy
any written confidential information furnished by Zion to Network 1 pursuant to
this letter agreement, the disclosure of which is not permitted hereunder.



(f) Zion acknowledges that Network 1 and its affiliates may have and may in the
future have relationships with parties other that Zion who may have conflicting
interests with respect to Zion. Although Network 1 in the course of such other
relationships may acquire information about Zion and other persons with
interests in respect of the Transactions, Network 1 shall have no obligation to
disclose such information to Zion or to use such information on behalf of Zion.
Zion acknowledges that Network 1 may have relationships with certain third party
financing sources pursuant to which Network 1 may be offered compensation from
such third party to the extent that such third party participates at Network 1's
invitation in the financing for the Transactions.



6. Payments.





Zion agrees that all amounts payable to Network 1 hereunder pursuant to
Section 3 shall (unless otherwise agreed to in advance by Network 1) be paid via
wire transfer to the depository institution selected by Network 1 in immediately
available United States dollars, without setoff or deduction of any kind.



7. Consent to Jurisdiction.





Zion and Network 1 hereby irrevocably consent to the exclusive jurisdiction of
any New York State or United States federal court sitting in New York City over
any action or proceeding arising out of or relating to this letter agreement,
and Zion and Network 1 hereby irrevocably agree that all claims in respect of
such action or proceeding may be heard in such New York State or federal court.
Zion and Network 1 irrevocably consent to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
its address set forth herein. Zion and Network 1 agree that a final and
non-appealable judgment in any such action or proceeding



13


--------------------------------------------------------------------------------





shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Zion and Network 1 further
waive any objection to venue in the State of New York and any objection to any
action or proceeding in such state on the basis of forum non conveniens. Zion
and Network 1 hereto further agree that any action or proceeding brought
hereunder shall be brought only in the New York State or United States federal
courts sitting in New York City. Zion and Network 1 further agree that nothing
herein shall affect either party's right to effect service of process in any
other manner permitted by law or to bring a suit, action or proceeding for
enforcement of a judgment in any other court or jurisdiction in accordance with
applicable law.



8. Publicity.





If information relating to the Transactions is publicly disclosed, Network 1
shall have the right, at its own expense and with the prior written consent of
Zion (such consent not to be unreasonably withheld), to place advertisements in
financial and other publications describing its services hereunder and to
otherwise publicize its role in Transactions.



9. Notices.



All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three (3) business days after being deposited in the mail, return
receipt requested, or in the case of facsimile notice, when received, addressed
as follows:



Network 1:

 

NETWORK 1 FINANCIAL SERVICES, INC
The Galleria, Penthouse Suite
2 Bridge Avenue, Building 2
Red Bank, NJ 07701-1333
Attn: Mr. William Hunt, President

                     

Zion:

 

ZION OIL & GAS, INC.
6510 Abrams Road, Suite 300
Dallas, Texas 75231
Attn: Mr. Eugene A. Soltero

           



10. Miscellaneous.





(a) Network 1 may perform its obligations hereunder either directly or through
its affiliates, and the provisions hereof shall apply equally to Network 1 and
any such affiliates.



(b) This letter agreement (i) has been duly executed and delivered on behalf of
Zion and Network 1 and constitutes the legal, valid, binding and enforceable
obligation of each such party, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights generally or by general
equitable principles or public policy considerations; (ii) sets forth the entire
understanding of the parties relating to the subject matter hereof and
supersedes and cancels any prior communications, understandings and agreements
between the parties; (iii) may not be amended, modified or assigned except in a
written instrument executed by each of the parties; (iv) may be signed in
counterparts (including by telecopy), each of which shall constitute an original
and which together shall constitute one and the same agreement; (v) is solely
for the benefit of Zion and Network 1, and no other person (except for
Indemnified Persons to the extent set forth in Section (4) shall acquire or have
any rights under or by virtue of this letter agreement; and (vi) shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflicts of law.



(c) If any term, provision, covenant or restriction contained in this letter
agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Zion and
Network 1 shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.



14


--------------------------------------------------------------------------------





If the foregoing terms meet with your approval, please indicate your acceptance
by signing and returning the attached copy of this letter agreement to us.



Very truly yours,



NETWORK 1 FINANCIAL SERVICES, INC.



By:                                                        
Name: William Hunt
Title: President



Agreed to and accepted by:


ZION OIL & GAS, INC.



 


By: ___________________________
Name: Eugene A. Soltero
Title: Chief Executive Officer



 

15


--------------------------------------------------------------------------------





 

 